PER CURIAM.
After carefully reviewing the briefs and record on appeal, we affirm, the judgment for substantially the reasons developed below. The appellant failed to establish a prima facie case of discrimination or retaliation by providing definite, non-speculative evidence that national origin played a role in the defendants’ actions. His own conjectures and conclusions were insufficient. Feliciano De La Cruz v. El Conquistador Resort and Country Club, 218 F.3d 1 (1st Cir.2000). His defamation claims were either time-barred or otherwise untenable. Mikaelian v. Drug Abuse Unit, 501 A.2d 721 (R.I.1985).
Affirmed. Loe. R. 27(c).